Citation Nr: 1047793	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the hands, claimed as frostbite, neuropathy and 
arthritis.

2.  Entitlement to service connection for residuals of cold 
injury of the feet, claimed as frostbite, neuropathy and 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.

In February 2010, the Veteran testified at a hearing before an RO 
decision review officer.  A transcript of that proceeding is of 
record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Arthritis of the hands and neuropathy of the hands were not 
present in service or until more than one year after the 
Veteran's discharge from service, and are not etiologically 
related to service.

2.  Arthritis of the hands and neuropathy of the hands were not 
present in service or until more than one year after the 
Veteran's discharge from service, and are not etiologically 
related to service.

3.  No residuals of cold injury of the hands or feet have been 
present during the pendency of these claims.


CONCLUSIONS OF LAW

1.  Residuals of cold injury of the hands, including arthritis of 
the hands and neuropathy of the hands, were not incurred in or 
aggravated by active duty nor may their incurrence or aggravation 
during active duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Residuals of cold injury of the feet, including arthritis of 
the feet and neuropathy of the feet, were not incurred in or 
aggravated by active duty nor may their incurrence or aggravation 
during active duty be presumed.  .  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This marine Veteran of the Korean War is seeking service 
connection for residuals of cold injury of the hands and feet 
incurred during his combat service in the frigid Korea winter of 
1951 to 1952.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002),  requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with all required notice by a letter 
mailed in July 2008, prior to the initial adjudication of the 
claim in December 2008.  

The Board also notes that the Veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA records have been obtained.  Buddy statements have 
also been submitted.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the originated agency 
has complied with VA's duty to assist the Veteran in the 
development of his claims.

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests arthritis or organic disease of the nervous 
system to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

It is undisputed that the Veteran served as a combat marine under 
harsh conditions during the winter of 1951 and 1952 in Korea.  
Along with his comrades, he was exposed to extreme cold and snow 
and was forced to endure living outside for long periods of time.  
However, the essential question before the Board is whether the 
Veteran has had any residuals of the in-service cold injury 
during the period of these claims.  As explained below, the 
preponderance of the evidence establishes that no residuals of 
the cold injury of the hands or feet have been present at any 
time during the pendency of these claims.

The Veteran testified that he was a young marine in the winter of 
1951 to 1952.  Stationed in Korea, he was part of a platoon that 
endured -27 degree temperatures and even waist deep snow on 
Christmas day.  His comrades described food arriving by 
helicopter that was frozen to containers due to the weather.  The 
Veteran testified that he experienced cold feet going on ambush 
missions in which he had to stay still for long periods of time.  
He described sweaty marches and difficulty getting his socks to 
dry in the cold.  He stated that they lived in bunkers in the 
ground without tents.  He also indicated that his feet and hands 
did not get black but they were very cold.  The corpsman would 
try to warm up your boots over a little stove he had in a tent 
but this was of minimal help.  A fire could not be lit because 
that would give away the platoon's position.  He stated that he 
was young and he just put up with the atrocious conditions 
because he figured he had to do so.  

VA treatment records show complaints of tingling and numbness in 
the feet and hands dating from May 2006.  

Pursuant to the Board's remand directive the Veteran was afforded 
a VA examination in March 2010.  The examiner reviewed the claims 
folder.  The Veteran informed the examiner that he had been a 
welder and sheet metal worker for his entire career following 
service until a few years ago.  He reported developing burning 
and numbness in the fingertips and burning in the feet 15 years 
prior to the examination.  Following examination, X-rays and 
consideration of non-invasive vascular studies, the VA examiner 
diagnosed bilateral hand/wrist degenerative changes with pain and 
reduced grip which are likely related to lifelong use of hands in 
chosen employment as welder/sheet metal worker.  Finger tip 
neuropathy was considered as likely as not related to neuritis 
again related to longstanding employment.  Idiopathic pedal 
neuropathy was noted to be as above.  He opined that, given the 
long time to onset of symptoms as reported, it is unlikely that 
the current arthritis and neuropathy of the hands/feet were 
related to his distant cold exposure during service.  The 
examiner explained that any significant injury from cold exposure 
would likely have been present since exposure.  Pedal 
onychomycosis was also noted of longstanding/unknown onset.  

The Board finds the 2010 VA opinion to be uncontroverted evidence 
against the Veteran's claims.  It was based on a review of the 
Veteran's claims files and supported by sound rationale.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches. . . As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  In short, this report provides highly 
probative evidence against the Veteran's claims because it 
addresses the entirety of the evidence, is consistent with the 
documented history, and is well-supported by written rationale.  

The Board finds the Veteran and his comrades competent to 
describe the conditions during service.  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
That being said, the lay statements are not persuasive evidence 
in support of the critical issue of whether the current 
conditions of the hands and feet are indeed cold injury 
residuals.  Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical causation; 
lay assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In the instant case, however, the evidence of record does not 
demonstrate that the Veteran, who is competent to comment on his 
post-service symptoms, has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical 
causation or aggravation.  Moreover, while he and his comrades 
are competent to observe that conditions were cold and that his 
feet and hands were cold but not black, they are not competent to 
make a diagnosis.  

While the contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against the 
claims.


ORDER

Entitlement to service connection for residuals of cold injury of 
the hands, claimed as frostbite, neuropathy and arthritis, is 
denied.

Entitlement to service connection for residuals of cold injury of 
the feet, claimed as frostbite, neuropathy and arthritis, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


